       Case 2:18-cv-01271-KJM-JDP Document 71 Filed 09/14/20 Page 1 of 1


                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA

WILLIAM HOUSTON,

               Plaintiff,                    No. 2:18-cv-1271-KJM-EFB P
       vs.

BAKER,

               Defendant.                    ORDER & WRIT OF HABEAS CORPUS
                                     /       AD TESTIFICANDUM

        William Houston, inmate # K-31474, a necessary and material witness in proceedings in
this case on November 6, 2020, is confined in California State Prison, Sacramento, in the
custody of the Warden. In order to secure this inmate’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
the Honorable Kimberly J. Mueller, by Zoom video conference from his place of confinement,
on November 6, 2020, at 10:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, by Zoom video conference before
the United States District Court at the time and place above, until completion of court
proceedings or as ordered by the court;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ;

        3. The Clerk of the Court is directed to serve a copy by fax on the Litigation Coordinator
at California State Prison, Sacramento at (916) 294-3072 or via email; and

       4. Any difficulties connecting to the Zoom video conference shall immediately be
reported to Casey Schultz, Courtroom Deputy, at cschultz@caed.uscourts.gov.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California State Prison, Sacramento, P.O. Box 290002, Represa,
California 95671:

       WE COMMAND you to produce the inmate named above to testify before Judge
Kimberly J. Mueller at the time and place above by Zoom video conference, until completion of
the proceedings or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


DATED: September 14, 2020.
